Case: 09-50857 Document: 00511458040 Page: 1 Date Filed: 04/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 27, 2011
                                     No. 09-50857
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOHNATHAN CROCKER,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 6:09-CR-3-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Johnathan Crocker has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229, 233 (5th Cir.
2011). Crocker has filed a response and two supplemental responses. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Crocker’s responses. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.                    Accordingly,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-50857 Document: 00511458040 Page: 2 Date Filed: 04/27/2011

                               No. 09-50857

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2. Crocker’s motions for appointment of counsel and for remand are
DENIED.




                                     2